Exhibit 10.26
CRESTWOOD MIDSTREAM PARTNERS LP
PHANTOM UNIT AWARD AGREEMENT

         
Participant:
       
 
       
Number of Phantom Units:
       
 
       
Date of Grant:
       

     1. Under the terms and conditions of the Crestwood Midstream Partners LP
Third Amended and Restated 2007 Equity Plan (the “Plan”), a copy of which is
attached hereto and incorporated herein by reference, Crestwood Midstream
Partners LP, a Delaware limited partnership (the “Partnership”), grants to the
Participant named above the number of Phantom Units set forth above. Terms not
defined in this Agreement have the meanings set forth in the Plan.
     2. One-third (1/3rd) of the Phantom Units will become vested on January 15,
2012 (the “Initial Vesting Date”) and an additional one-third (1/3rd) of the
Phantom Units shall become vested on each of the first two anniversaries of the
Initial Vesting Date (which, with the Initial Vesting Date, shall be referred to
as the “Vesting Dates”), provided that the Participant has remained an employee
of the Company or its Affiliates through each such Vesting Date (and further
provided that in no event will the Participant become entitled to settlement of
a fraction of a Unit).
     3. Notwithstanding the Vesting Dates described above, in the event of a
Change in Control while the Participant is employed by the Company or an
Affiliate or in the event that the Participant terminates employment with the
Company or its Affiliates by reason of disability (as determined by the
Committee in good faith) or death, the nonvested Phantom Units will immediately
become 100% vested. If the Participant terminates employment with the Company
and its Affiliates for any reason other than such disability or death, any
nonvested Phantom Units will be forfeited immediately.
     4. Each vested Phantom Unit will entitle the Participant to receive a lump
sum cash payment equal to the Market Value per Unit determined as of the date
the Phantom Units become vested. Payment will be made as soon as practicable
following the date the Phantom Units become vested, but in no event later than
10 days after such date. In no event will payment be made later than March 15 of
the calendar year following the calendar year in which the Phantom Units become
vested.
     5. The Participant will have none of the rights of a unitholder of the
Partnership with respect to any Units underlying the Phantom Units, including
the right to vote such Units or receive any distributions that may be paid
thereon. Furthermore, nothing herein will confer upon the Participant any right
to remain in the employ of the Company or an Affiliate.
     6. The Participant hereby accepts and agrees to be bound by all the terms
and conditions of the Plan and this Agreement. Any amendment to the Plan will be
deemed to be an amendment to this Agreement to the extent that the Plan
amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Participant under this Agreement without the
Participant’s consent.
ACCEPTED:

                      Signature of Participant
                       

 